Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed February 9, 2022. Applicant’s reply to the restriction/election requirement of December 22, 2021 has been entered. Claims 1 and 3 have been amended; claim 17 has been canceled; and no claims have been newly added. Claims 1-16 and 18 are pending in the application. 
Priority
Applicant’s claim for the benefit as a continuation of prior-filed U.S. Patent Application No. 16/469,470, filed June 13, 2019 (now U.S. Patent No. 10,864,147), which claims the benefit of prior-filed WIPO International Application No. PCT/US2017/065226, filed December 8, 2017 under 35 U.S.C. 365(c), which claims the benefit of prior-filed U.S. Provisional Patent Application No. 62/434,226, filed December 14, 2016 under 35 U.S.C. 119(e), is acknowledged. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15, is acknowledged. Applicant’s elections of i) “zinc oxide” as the species of zinc-based antiperspirant active, ii) “a mixture of steareth-2 and steareth-20” as the species of emulsifier, iii) “arginine” as the species of amino acid, iv) “soybean oil” as the species of plant-based oil, v) “calcium carbonate” as the species of further constituent, vi) “a mixture of diisopropyl adipate and neopentyl glycol diethylene hexanoate” as the species of non-silicone based emollient, vii) “a mixture of polyester-10 and propylene glycol dibenzoate” as the species of film-forming polymer, and viii) “reducing perspiration” as the species of method are all also acknowledged. The Examiner has determined that claims 1-8, 12, and 13 read on the elected subject matter.  
The traversal is on the ground(s) that “Groups I-II have not attained recognition in the art as three separate subjects for inventive effort and three separate fields of search”, and thus “there would be no undue burden”.  
The grounds for traversal are not found persuasive for the following reasons:
1. Groups I and II, contrary to Applicant’s assertion, have attained recognition in the art as two separate subjects with two separate fields of search, not three separate subjects with three separate fields of search.
2. Groups I and II are directed to statutorily distinct classes of invention (i.e. composition and method of use), and they have acquired separate status in the art in view of their different classification. 
Accordingly, claims 9-11, 14-16, and 18 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected subject matter, there being no allowable generic or linking claim. The restriction requirement is still deemed proper, maintained, and is hereby made FINAL.
Applicant timely traversed the restriction (election) requirement in the reply filed on February 9, 2022. Claims 1-8, 12, and 13 are currently under examination. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the following reasons:
1. Claim 1 is directed to “an antiperspirant/deodorant composition”. One of ordinary skill in the art cannot definitively ascertain whether “antiperspirant/deodorant” is equivalent to “antiperspirant and deodorant” (i.e. the composition must be both an antiperspirant and a deodorant), “antiperspirant and/or deodorant” (i.e. the composition can be either an antiperspirant or a deodorant, or both), or “antiperspirant or deodorant” (i.e. the composition is either an antiperspirant or a deodorant, but not both). 
2. Claim 1 discloses that the composition comprises “an oil-in-water emulsion base” and that this comprises “from about 0.1% to about 5% of an emulsifier”. One of ordinary skill in the art cannot definitively ascertain what the recited percentage values are based on, e.g. weight, volume, etc., and what they are relative to, e.g. the composition as a whole, the oil-in-water emulsion base only, etc.
3. Claim 1 stipulates in a wherein clause that “the zinc-based antiperspirant active is free of” the recited species. Prior to the wherein clause, there is no mention whatsoever of any “zinc-based active” or any “active” of any sort in the composition at all. There is insufficient antecedent basis for this limitation in the claim. Moreover, one of ordinary skill in the art cannot definitively ascertain whether the composition of claim 1 necessarily contains any “zinc-based antiperspirant active” at all. A zinc-based antiperspirant active is never definitively enumerated as a requisite constituent element. However, claim 1 concludes with the stipulation in a wherein clause that “complexes are formed between the amino acid and the zinc-based antiperspirant active”, which would perhaps imply that the composition does necessarily contain a zinc-based antiperspirant. On the contrary, however, dependent claim 4 provides that the composition “further comprises a zinc-based antiperspirant active”, implying that claim 1 does not necessarily contain the zinc-based antiperspirant active. 
***For examination at this time, it is being assumed that Applicant intends to necessarily include the zinc-based antiperspirant active as a requisite constituent of the comnposition, but that claim 1 is simply poorly written. Therefore, no prior art rejection is being made at this time. However, if it is later determined that claim 1 is simply directed to an oil-in-water emulsion comprising the emulsifier, a plant-based oil, a polyol, and an amino acid, the claim will be subject to a prior art rejection in a subsequent Office Action. 
Claim 1 stipulates in a wherein clause that “the zinc-based antiperspirant active is free of zinc oxide-amino acid-halide complex, amino acid-halide, and chelated zinc oxide complex”. This is a tricky expression. One of ordinary skill in the art cannot definitively ascertain whether the claimed composition itself necessarily excludes these compounds generally, or, alternatively, whether the “active” form of the zinc-based antiperspirant active is not one of the enumerated compounds. For example, one of ordinary skill in the art cannot definitively ascertain whether the stipulation that the zinc-based antiperspirant active is free of a chelated zinc oxide complex means that the claimed composition itself cannot contain any chelated zinc oxide complex (i.e. all chelated zinc oxide complexes are excluded), or rather the active form of the zinc-based antiperspirant active is not a chelated zinc oxide complex, but nevertheless the composition can contain a chelated zinc oxide complex. The latter case would involve, for example, a chelated zinc oxide complex that in the presence of sweat dissociated into free zinc oxide and the free zinc oxide served as the active antiperspirant. 
***For examination at this time, it is being assumed that the enumerated complexes are necessarily excluded from the claimed composition. However, if the enumerated complexes merely recite forms that the active zinc-based antiperspirant active is not in when it functions to e.g. plug sweat glands, then a prior art rejection may be applied in a subsequent Office Action. 
Claim 1 stipulates in a wherein clause that “the composition is essentially free of added aluminum-based antiperspirant active”. The original specification defines “essentially free of aluminum-based antiperspirant active” as “less than 0.05%, or less than 0.01%” of aluminum-based antiperspirant active. Substituting “less than 0.05%, or less than 0.01%” for “essentially free”, the claim thus contains a broader limitation and a narrower limitation that falls within the broader limitation in the alternative in the same claim, which is indefinite. 
Claim 1 stipulates in a wherein clause that “complexes are formed between the amino acid and the zinc-based antiperspirant active”. One of ordinary skill in the art cannot definitively ascertain whether the claimed composition necessarily contains complexes between the amino acid and the zinc-based antiperspirant active.
Claim 3, which depends from claim 1, provides in a wherein clause that “the complexes are formed between the amino acid, calcium carbonate, and the zinc-based antiperspirant active”. One of ordinary skill in the art cannot definitively ascertain whether the referenced complexes are requisite constituents of the claimed composition. Further, one of ordinary skill in the art cannot definitively ascertain whether the recited amount of calcium carbonate, i.e. 0.3-8 wt%, is necessarily all in the form of the recited complex. 
Claim 4, which depends from claim 1, stipulates in a wherein clause that the composition “further comprises a zinc-based antiperspirant active” selected from those recited. One of ordinary skill in the art cannot definitively ascertain whether the composition of claim 1 does not necessarily contain any zinc-based antiperspirant active at all, or rather necessarily contains a zinc-based antiperspirant active that is not one of those recited in claim 4. 
Claim 8 stipulates in a wherein clause that “steareth-2 and steareth-20 are present in a weight ratio of 2.2:1 to 2.5:1. One of ordinary skill in the art cannot definitively ascertain whether the steareth-2 : steareth-20 weight ratio is 2.2:1 to 2.5:1, or rather whether either the steareth-2 : steareth-20 weight ratio or the steareth-20 : steareth-2 weight ratio is 2.2:1 to 2.5:1. 
Claim 13, which depends from claim 1, stipulates in a wherein clause that “the plant-based oil comprises a partially-hydrogenated soybean oil in an amount of 5% or less by weight”, but never specifies what weight is being references, e.g. the weight of the claimed composition as a whole, the weight of the oil-in-water emulsion base, etc. 
Claims 2-8, 12, and 13 are (also) indefinite for depending from an indefinite claim. 
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,864,147. 
Applicant’s elected subject matter is directed to an antiperspirant/deodorant composition comprising i) an oil-in-water emulsion “base” comprising 0.1-5 wt% emulsifier, a plant-based oil, a polyol, and an amino acid; ii) a zinc-based antiperspirant active; and iii) calcium carbonate; wherein the zinc-based antiperspirant active, the amino acid, and the calcium carbonate form a complex, and wherein the composition is “essentially free” of an aluminum-based antiperspirant active. 
Claims 1-15 of U.S. Patent No. 10,864,147 disclose an aluminum-free antiperspirant/deodorant composition comprising i) an oil-in-water emulsion “base” comprising an emulsifier comprising a mixture of steareth-2 and steareth-20, a plant-based oil, a polyol, and water; ii) a zinc-based antiperspirant active; iii) an amino acid, and iv) calcium carbonate; wherein the zinc-based antiperspirant active, the amino acid, and the calcium carbonate form a complex
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,864,147 provide that the emulsifier can be present in the amount of e.g. 0.5-5 wt%.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Farwick et al. (U.S> Patent Application Pub. No. 2015/0118173), in view of Popoff et al. (U.S. Patent Application Pub. No. 2008/0187503), and Canadian Patent No. 1068218***.
***The rejection put forth by Examiner Fey in the Office Action mailed September 15, 2021 is being maintained for the claims remaining under examination at this time. Applicant has provided no arguments that are persuasive that the rejection should be withdrawn. See Response to Arguments section below for details. 
Response to Arguments
Applicant's arguments filed December 8, 2021 have been fully considered but they are not persuasive.
i) Applicant contends that none of the cited prior art explicitly discloses the formation of “complexes”, e.g. between the zinc-based antiperspirant active and an amino acid; that an “aluminum salt is an essential element of Farwick” and “without the aluminum salt, Farwick would not be able to provide the synergistic deodorant effect that it touts” thus “removal of the aluminum would render Farwick unsatisfactory for its intended purpose”; and, moreover, “the water amount in the method of Canadian Patent 1068215A is too little…to form an oil-in-water emulsion…let alone to form the claimed complexes”. 
The Examiner, however, would like to point out the following:
1. One of ordinary skill in the art, in following the teachings of the cited prior art according to the 35 USC 103 rejection provided by Examiner Fey, would thus arrive at the claimed antiperspirant/deodorant composition containing a zinc-based antiperspirant active, an amino acid (e.g. lysine) and calcium carbonate. Since the composition one of ordinary skill arrives at is the same as the claimed composition, the properties of the composition must be the same as well, including the formation of the complexes, regardless of whether Farwick or Popoff themselves knew about such complexes. 
2. Further, as noted in the 35 USC 112 rejections, supra, its indefinite whether the claimed composition itself necessarily contains the described complexes. Indeed, the claims never definitively state that the composition necessarily contains e.g. a zinc-amino acid complex, only that the zinc and amino acid form complexes (i.e. which may occur, for example, when the composition is applied to sweat).
3. The claims merely require that the composition is “essentially free” of an aluminum-based antiperspirant active. By “essentially free” is meant e.g. an amount of 0.05 wt% or less (see specification). Farwick, even if their aluminum salt is in fact necessarily an aluminum-based antiperspirant active, provides that the aluminum salt can be present in the amount of 0.01-50 wt% (see e.g. claim 6). An amount of 0.01-50 wt% is not patentably disrtinct from an amount of 0.05 wt% or less. 
4. Farwick is the cited primary reference, and Farwick expressly discloses that their composition can be e.g. an oil-in-water emulsion (see paragraph 0033). The Canadian patent was cited as a secondary reference merely for disclosing the use of calcium carbonate in an antiperspirant formulation in the claimed amount. The Canadian patent is thus not being relied on for the disclosure of an oil-ion-water emulsion. 
5. Again, the claims never definitively state that the complexes formed between zinc and the amino acid and between zinc, the amino acid, and calcium carbonate are requisite constituents of the claimed composition itself, only that they “are formed” at some unspecified time. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617